Title: From George Washington to James Keith, 7 February 1793
From: Washington, George
To: Keith, James



Sir,
Philada feby 7th 1793

The enclosed letter from Colo. Hooe, with a statement of Mr Bennett’s claim against Colo. Colville’s estate, will shew you how anxious he is to have that matter settled—and you well know how extremely anxious I am to have all the business relative

to that estate closed as soon as it can possibly be done. I must therefore beg, Sir, that no time m[a]y be lost in settling the matter with the assignees of Mr Semple, in conformity with the Judgement obtained against them, if an injunction has not issued to stay execution, which I was informed they would endeavour to obtain. Should an injunction have issued, the event of another suit must be awaited before there can be a settlement of Mr Bennett’s Acot. And at any rate, it will be proper to investigate the particulars of Mr Bennett’s Acot and compare them with the documents in your possession relative to Colo. Colville’s estate; for I cannot trust to my memory enough to enable me to form an opinion of the particulars of it but do confess that it assumes a shape very different from the idea I retain of the legacy that was left him in the Will by the Testator.
I have referred Colo. Hooe to you for information as to the state of the business with Mr Semple’s assignees. And, at the same time, I must beg you will let me know as early as possible the situation of that matter, and inform me of the fees that have been paid or are due to the Lawyers who were engaged in that suit on the part of the Executors, with the other expenses incurred in that business that the whole may be laid before the Court & a final settlemt take place.
I cannot close this letter, without repeating to you the anxiety I feel to have a final settlement of all matters relative to this estate, and the reliance I have on your attention & industry to leave nothing undone within your power to bring them to a speedy close. With esteem I am Sir &c.
